Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 1 of 18




                              
                              
                              
                              
                              
                          (;+,%,7$
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 2 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 3 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 4 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 5 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 6 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 7 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 8 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 9 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 10 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 11 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 12 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 13 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 14 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 15 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 16 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 17 of 18
Case 19-03014   Doc 1-1   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 18 of 18
